Title: Thomas Jefferson to John L.E.W. Shecut, 29 June 1813
From: Jefferson, Thomas
To: Shecut, John L. E. W.


          Sir Monticello June 29. 13.
          I am very sensible of the honor done me by the Antiquarian Society of Charleston, in the Rule for the organisation of their society which you have been so good as to communicate, and I pray you to do me the favor of presenting to them my thanks. age and my inland and retired situation make it scarcely probable that I shall be able to render them any services. but
			 should any occasion occur wherein I can be useful to them, I shall recieve their commands with pleasure, & execute them with fidelity.
			 while the promotion of the arts and sciences is
			 interesting
			 to every nation, and at all times, it becomes peculiarly so to ours, at this time, when the total demoralisation of the governments of Europe has rendered it safest, by cherishing internal
			 resources,
			 to lessen the occasions of intercourse with them.the works of our aboriginal inhabitants have been so perishable that much of them must have disappeared already. the
			 antiquarian researches
			 therefore of the Society cannot be too soon, or too assiduously directed to the collecting & preserving what still remain.
          
          Permit me to place here my particular thankfulness for the kind sentiments of personal regard which you have been pleased to express.
          I have been in the constant hope of seeing the 2d vol. of your excellent botanical work. it’s alphabetical form & popular style, it’s attention to the properties & uses of plants, as well as to their descriptions, are well calculated to encourage and instruct our citizens in botanical enquiries.—I avail myself of this occasion of inclosing you a little of the fruit of the a Capsicum I have just recieved from the province of Texas, where it is indigenous and perennial, and is used as freely as salt by the inhabitants. it is new to me.
			 it differs from your Capsicum minimum, in being perennial and probably hardier; perhaps too in it’s size which would claim the term of minutissimum. this stimulant being found salutary in a visceral complaint known on the seacoast, the introduction of a hardier variety may be of value. accept the assurance of my great respect and consideration.
          Th:
            Jefferson
        